Citation Nr: 1449926	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant (the Veteran) is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned at a February 2012 Travel Board hearing.  A hearing transcript has been associated with the file.

This case was first before the Board in November 2012, when it was remanded to the RO for further development. Upon completion of the directed development, the claim returned to the Board in May 2014, but was remanded a second time to schedule the Veteran a VA examination based on statements made by the Veteran's private treating physician suggesting that his current obstructive sleep apnea could have been caused by his in-service nose fractures.  VA completed the requested examination in July 2014.  The Board's orders have been full complied with in both remands.  Accordingly, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has obstructive sleep apnea, but there is no competent or credible evidence suggesting it is related to active duty service.



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Analysis: Evaluating Sleep Apnea

The Veteran has a current sleep apnea disorder.  He was first diagnosed in 1998.  He requires the use of a CPAP machine to manage his breathing when sleeping.  The Veteran relates his sleep apnea to several in-service injuries. 

At the 2012 hearing, the Veteran testified that he broke his nose multiple times during service.  In one incident, the Veteran was returning from the firing range when his Staff Sergeant told the Veteran and a few others to jump into a swimming pool with their weapons.  As he entered the pool, the Veteran fell in such a way breaking his nose.  He also testified to breaking his nose on at least one other occasion during service.  Unfortunately, it is impossible to corroborate the Veteran's testimony.  

The Veteran's service treatment records were contained in an original claims folder, which has been deemed "lost."   In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Due to the lack of service treatment records, the Board examined the oldest post-service treatment records, which came from the Albuquerque VA Medical Center, dating back to 1976, to determine if there was evidence of an in-service injury.  These treatment records discuss the Veteran's history of a deviated septum requiring surgical intervention, history of nasal polyps, as well as document the Veteran's consistent accounts of injuries to his nose in service.   While these reports involving accounts of an in-service injury primarily come from the Veteran's self-report, the Board finds the Veteran's statements regarding an in-service injury both competent and credible.  A lay person is competent to make statements regarding etiology in limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.  In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge such as in-service traumas resulting in injury to his nose. Id.  Furthermore, the Veteran has provided consistent statements over the last 30-plus years regarding injuries to his nose, which bolsters the credibility of his statements.  The combination of the competency and credibility of his statements leads the Board to give his statements significant probative weight in finding an in-service injury occurred.  

Unfortunately, competency and/or credibility of the Veteran's statements do not extend to the issue of nexus.  While the Veteran is competent to make statements regarding symptoms, such as pain, establishing the etiology of a disease such as sleep apnea is not capable of lay observation; it is not an observable event or one that comes to one through one's senses. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Establishing etiology requires medical knowledge that falls outside of the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Based on the record, the Veteran has no medical training to provide him such knowledge. 

For this medical knowledge, the Board reviewed two medical opinions of record, the first from the Veteran's private treating physician Dr. F. F., an otolaryngologist (ENT), prepared in September 2008, and a second opinion from a VA examiner prepared in July 2014.  Dr. F. F. opined that the Veteran's obstructive sleep apnea "could have" been caused from his broken nose during military service.  Such a statement is not a definitive or even at the threshold of "as least as likely as not" (50 percent probability or more), but rather a general statement of the possible cause of the Veteran's sleep apnea.  Furthermore, the physician failed to provide any rationale for this assessment.  

With the noted deficiencies of the private treating physician's opinion, the Board remanded the claim for a VA examination and opinion, which occurred in July 2014.  The VA examiner opined that the Veteran's sleep apnea "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner notes in his rationale that even in presuming the Veteran's statements as true regarding his history of nasal fractures during service, sleep apnea is caused by a different source than the Veteran's claimed injuries.  Sleep apnea is "a condition caused by the activity or structure of the [pharyngeal] dilator muscles and surrounding soft tissue and tongue."  This condition  is not caused by upper airway conditions such as polyps or nasal deviation.   The examiner also noted that the Veteran resolved issues related to his deviated septum and nasal polyps between 2004 and 2006, as noted in Dr. T. M. treatment records.  Despite resolving these issues, the examiner noted that the Veteran's sleep apnea became worse, another indicator that these conditions are unrelated.  

The examiner also raised the issue of a significant time gap between service separation and actual complaints and diagnosis of sleep apnea.  It would appear logical, however, that if the Veteran had breathing issues at night that started in service, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than 41 years after separation.

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's sleep apnea and his service, to include in-service nose fractures.  Accordingly, the appeal seeking service connection for sleep apnea must be denied.


II.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran an August 2007 notice containing information pertinent to the Veteran's service connection claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 hearing, the undersigned VLJ specifically addressed the criteria for service connection and suggested that outstanding VA treatment records could help the Veteran's claim.  The VLJ remanded the claim in order to obtain the records discussed by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist was also met by obtaining all available service treatment records, service personnel records, and post-service treatment records.  The Board acknowledges that the Veteran's service records are missing.  The Board worked with the RO to seek out alternative means to secure these documents to cover the service period pursuant to its November 2012 remand. Pursuant to the Remand, the RO requested VA treatment records from the Veteran's service separation forward as well as in-service hospitalization records noted by the Veteran.  Unfortunately, no records were located prior to 1976 from any VA medical center, and additional service records were unavailable.   Regardless, the lack of service records was not material to this case, as the Board accepted the Veteran's account of breaking his nose during service, and the claim fails due to lack of medical evidence linking those injuries to the current condition. 

The Board also obtained a VA examination regarding the Veteran's sleep apnea to provide an opinion if it is etiologically related to the Veteran's military service.  The Board finds the examination is adequate for the purposes of evaluating the Veteran's claim.  The examiner relied upon the Veteran's statements, treatment records, governing treatises, and his own expertise in making his opinion.  Additionally, the Veteran has not challenged the adequacy of this examination. See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   


ORDER

Service connection for sleep apnea is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


